Per Curiam.

Respondent was admitted to practice in 1926. The charges arose out of the respondent’s part in a business arrangement whereby he issued to a business associate 23 checks signed by him in blank and drawn on a closed account of a corporation of which he was the president. Such checks were to be exhibited to third parties to lead them to believe that the respondent’s associate had buyers for stamps which he sought to purchase from those parties when in fact there were no such prospective buyers. The checks were never used for the purpose intended but instead the associate completed them in violation of his agreement not to do so and negotiated them to others for his personal benefit. The checks were dishonored and the respondent refused to redeem them when requested that he do so.
Despite respondent’s assertion—which may well be true — that it was his arrangement that these checks were not to be negotiated until he was first given an opportunity to make sufficient deposits to enable them to clear, we find his over-all conduct to be unprofessional. The circumstances under which the checks were issued and his refusal to honor them at the request *10of the parties to whom they were negotiated, indicate that he was not conducting himself in accordance with the high standard required of a member of the Bar. Having given to his associate the means of perpetrating the fraud he should not have tried to avoid his moral and legal obligation to make whole the parties injured thereby when asked to do so.
In the light of the mitigating factors present and the. prior unblemished record of the respondent, he should be censured.
Bkeitel, J. P., Babin, Valente and Bebgan, JJ., concur.
Respondent censured.